DETAILED ACTION
This Office Action is in response to the application filed on 12/18/2020.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16 are drawn to a semiconductor device; classified in H01L23/49822 (Devices comprising Multilayer substrates (multilayer metallisation on monolayer substrate))
II.	Claims 17-20 are drawn to a method for manufacturing a semiconductor device; classified in H01L21/4857 (Manufacturing methods of semiconductors including Multilayer substrates (multilayer metallisation on monolayer substrate))



The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case unpatentability of the group-I Invention would not necessarily imply unpatentability of the group-II Invention since the device of the group I invention could be made by another and materially different process than that of the group II invention.


For example, instead of features comprising the first conductive line being in the second insulating layer, as recited in claim 1, a method step of the first conductive line extending along the upper surface of the first insulating layer, recited in claim 17 could provide features of the first conductive line being in the first insulating layer, to form the semiconductor device of claim 1.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions are separately classified. This shows that each invention has attained recognition in the art as a separate subject of inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                  /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814